Title: From Thomas Jefferson to Parent, 13 March 1787
From: Jefferson, Thomas
To: Parent (Parant), M.



Monsieur
à Lyons ce 13 me. Mars. 1787.

Quoique Monsieur de la Tour nous a demandé pour son vin de Monrachet plus que nous n’avions attendu, encore je me propose de prendre une feuillette de celui de l’année 1782. dont nous avons gouté chez lui le 8me. de ce mois, au prix qu’il nous a nommé, c’est à dire à 275₶ pour la feuillette. Vous avez bien voulu vous charger de ces petites commissions pour moi. Je vous prie donc Monsieur d’en acheter une de ces memes feuillettes tout de suite. Vous aurez la bonté de tirer sur Messieurs Finguerlin et Scherer banquiers à Lyons pour le montant du vin, des bouteilles, du transport à Paris, des autres petits frais, et de vos propres peines. Quand vous saurez que ces Messieurs auront duement payé la somme pour laquelle vous tirerez sur eux, vous aurez la bonté de faire mettre le vin en bouteilles, et de le faire transporter à Paris  à l’adresse de Monsieur Jefferson, ministre plenipotentiaire des etats unis d’Amerique, à la grille des champs elysées, à Paris. Mes vins n’etant pas sujets à payer les droits d’entrée à Paris, il faudra que le voiturier les depose aux bureaux de la douane de Paris, et que vous le chargiez en arrivant, d’en avertir Monsieur Petit, mon maitre d’hotel, à fin qu’il aille les retirer de la douane. Il faudra encore, pour que nous soyons plus surs, que vous ayez la bonté d’ecrire un mot par poste à Monsieur Petit, pour lui avertir du jour que le vin doit arriver à Paris, et de la voiture qui en sera chargé, et de lui remettre l’incluse avec votre lettre. Quoique je ne serai pas à Paris qu’au mois de Mai prochain, meme je souhaite que nous nous profitons de la saison favorable, en y faisant transporter le vin tout de suite.
Vous avez [eu aussi] la bonté, [Monsieur, de me dire] que vous vous chargeriez de me faire passer des ceps de vigne à Paris. Je vous en prie donc de vouloir bien me procurer une douzaine de ceps des vignes dont on fait le vin de Monrachet, et autant de celles du vin de Vougeau, ou de Chambertin. Vous aurez bien le soin de les faire tirer de ces vignobles vous meme à fin d’eviter toute possibilité de manquer des veritables especes. Vous les enverrez par la meme voiture, et les annoncerez aussi dans votre lettre à Monsieur Petit. Il ne faudra pas qu’ils soient laissés à la douane, mais que le voiturier les porte chez moi à Monsieur Petit, quand il ira l’avertir de l’arrivée du vin.Comme je me propose de me profiter de vos bonnes offices quand j’aurai besoin des vins de la Bourgogne, je vous prierai de vous donner la peine de me detailler par ecrit les qualités et les prix de ceux de Chambertin, Vougeau, Romanie, Veaune, Nuys, Beaune, Pommard, Voulenay, Meursault et Monrachet. Je vous charge de cette peine, crainte d’avoir mal entendu ce que vous m’avez deja dit ladessus, et qu’en demandant de ces vins ci-après je pourrai manquer des qualités que j’attendrois, sans les renseignemens ulterieures que vous etes bien dans le cas de me donner. Je crois particulierement que vous m’avez dit que les vins des vignobles qui touchent à celles de Monrachet sont precisement de la meme qualité des vins de Monrachet, et que l’on pourroit les acheter à beaucoup meilleure marché. Dites moi, je vous prie, si je vous aurai bien entendu, et si l’on pourroit conter ladessus.
Voila, Monsieur, bien de la peine. Mais je souhaite que vous vous en dedommagerez dans l’effet que vous tirerez sur Messrs. Finguerlin et Scherer. Je désire que vous vous contentiez, et je ne crains pas de me remettre à vous-meme. J’aurai un veritable  plaisir á trouver des occasions de vous etre utile et je suis avec bien de l’estime, Monsieur, votre trés humble et trés obeissant serviteur,

Th: Jefferson

